Citation Nr: 9930259	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic allergic 
reactions secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1972, and from March 1973 to December 1992.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran submitted a notice of 
disagreement to the November 1995 rating decision, in which 
he specifically disagreed with items six and seven of that 
decision.  Item six was styled as service connection for 
short term memory loss, chronic fatigue, chronic joint pain, 
respiratory problems, muscle pain, blurred vision, migraine 
headaches, and allergic reactions due to undiagnosed illness.

The veteran submitted a VAF-9 in March 1996, in which he 
specifically appealed for service connection for asthma, 
presumably claimed as secondary to the undiagnosed illness in 
item six of the November 1995 rating decision.  He appealed 
no other conditions, and mentioned no other symptoms.  
Service connection for asthma was later granted, via a rating 
decision of July 1997, and the Board agrees that the 
veteran's appeal as to this issue has been satisfied.

During his personal hearing, conducted in June 1996, the 
veteran offered testimony regarding his claim for service 
connection for asthma, and regarding his claimed chronic 
allergic reactions.  The Board concludes that the veteran 
perfected his appeal as to two issues, service connection for 
asthma, and service connection for chronic allergic reactions 
due to undiagnosed illness.

The veteran has not perfected his appeal as to the issues of 
service connection for short term memory loss, chronic 
fatigue, chronic joint pain, muscle pain, blurred vision, or 
migraine headaches due to undiagnosed illness.  Although he 
entered a notice of disagreement regarding the denial of 
service connection for these claims, he did not enter a 
substantive appeal regarding them.  His hearing testimony 
cannot be considered a substantive appeal regarding these 
issues as he offered no testimony regarding them.


REMAND

In March 1999, the veteran submitted additional evidence 
referable to his claim, in the form of 126 pages of 
outpatient treatment records from Martin Army Community 
Hospital.  It is acknowledged that VA regulations provide 
that any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board of Veterans' 
Appeals (Board), under the provisions of this section, as 
well as any such evidence referred to the Board by the 
originating agency under § 19.37(b) of this chapter, must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case.  38 
C.F.R. § 20.1304 (1999).  No written waiver of the foregoing 
regulation has been received.

Therefore, the claim must be REMANDED to the RO for the 
following:

The RO should review the medical 
outpatient treatment records from Martin 
Army Community Hospital which the veteran 
has sent to the Board.  

Upon completion of the above described item the RO should 
again review the veteran's claim.  If the determination 
remains adverse the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












